Citation Nr: 1723924	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-44 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right shoulder disorder. 

4.  Entitlement to service connection for cervical radiculopathy. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from November 1970 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 
 
The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2013.  A transcript of that hearing has been associated with the record.

This claim was previously before the Board in May 2016, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, a remand is necessary for additional development before the Veteran's claims can be adjudicated on the merits. 
As directed in the May 2016 remand, the Veteran was afforded a new VA examination in June 2016 to determine the etiology of the Veteran's lower back, neck, right shoulder, and left knee disabilities.  The examiner was asked to specifically opine as to whether the Veteran's current disorders began manifesting while he was on active duty or within one year of his discharge from service.  Opinions as to whether the Veteran's current disorders began manifesting within one year of his discharge of service were provided for his right shoulder and left knee disabilities, but not for his lower back or cervical radiculopathy disabilities.  Additionally, the examiner does not adequately discuss the Veteran's lay statements regarding the chronicity of his symptoms since his discharge from service as was requested in the prior remand. 

Accordingly, the Board finds the June 2016 VA examination to be inadequate and that a remand is necessary to obtain an addendum to the previous medical opinion so as to ensure compliance with prior remand instructions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998). 

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records since September 2010 to present and associate them with the Veteran's claims file. 

2.  Once any outstanding treatment records have been received, return the Veteran's claims file to the June 2016 VA examiner for an addendum opinion.  If the June 2016 examiner is unavailable, the claims file should be provided to an appropriate medical examiner to provide an opinion.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner.  After a review of the record, the examiner is asked to provide the following opinions: 

The examiner is asked to specifically opine as to whether each of the Veteran's current disorders began manifesting while he was on active duty or within one year of his discharge from service.  In providing these opinions, the medical examiner is asked to specifically address in his written addendum opinion the Veteran's lay statements that he has been self-medicating for these disorders since his discharge from treatment, and the fact that the Veteran did not know that he was eligible to receive VA health care for an extended period of time after his discharge from service.  These statements can be found in the Veteran's July 2013 Travel Board hearing testimony and in a January 2009 written correspondence.  

The examiner must provide complete rationales for all opinions and conclusions reached.  If further testing or examination is determined to be warranted in order to adequately evaluate the conditions at issue, such testing is to be accomplished prior to the completion of the examination reports.  If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, allowed an appropriate period of time to respond, and the Veteran's representative should be given an opportunity to submit another VA Form 646 prior to returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

